Citation Nr: 0408488	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the veteran has basic eligibility for vocational 
rehabilitation training under the terms and conditions of 
Chapter 31, Title 38, United States Code.

2.  Entitlement to an extension beyond the basic period of 
eligibility for pursuing a program of vocational 
rehabilitation under the terms and conditions of Chapter 
31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has an impairment of employability, his 
multiple service-connected disabilities which are rated 100 
percent materially contribute to the impairment of 
employability, and he has not overcome the effects of the 
impairment of employability; thus he has impairment resulting 
in substantial part from his service-connected disabilities 
of his ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, and interests, and 
therefore has an employment handicap.

2.  The veteran has not previously participated in the VA 
Chapter 31 vocational rehabilitation program and has not been 
rehabilitated under that program.

3.  The veteran has significant impairment, resulting in 
substantial part from his service-connected disabilities, 
which are rated 100 percent, of his ability to obtain or 
maintain employment consistent with his abilities, aptitudes, 
and interests; thus he has a serious employment handicap.






CONCLUSIONS OF LAW

1.  The veteran meets the criteria for basic entitlement to 
benefits under Chapter 31, Title 38, United States Code.  38 
U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 
21.51 (2003).

2.  The applicable criteria for an extension beyond the 
period of basic eligibility for a Chapter 31 vocational 
rehabilitation training have been met.  38 U.S.C.A. §§ 3100, 
3101, 3102, 3103 (West 2002); 38 C.F.R. § 21.35, 21.44,  
21.52 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in such cases was not found 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.

The veteran served on active duty from September 1967 to 
December 1970.  The veteran retired from the military due to 
his development of spastic paraparesis.  In a May 1971 rating 
decision, service connection was granted for disseminated 
sclerosis and a 70 percent rating was assigned.  

In a November 1990 rating decision, the RO discontinued the 
70 percent rating for disseminated sclerosis and assigned a 
40 percent rating for spasticity and motor function loss of 
the right lower extremity due to disseminated sclerosis; a 40 
percent rating for spasticity and motor function loss of the 
left lower extremity; a 30 percent rating for partial 
aphonia; a 10 percent rating for nystagmus; a 10 percent 
rating for paralysis of the right upper extremity; and a 10 
percent rating for paralysis of the left upper extremity.  
The combined rating was 90 percent.  He was later assigned a 
non-compensable rating for impotency as well as special 
monthly compensation for loss of a creative organ.  

In an October 1997 rating decision, the veteran's disability 
rating for spasticity and motor function loss of the lower 
extremities due to disseminated sclerosis was increased to 
100 percent effective June 1990.  He was also granted 
entitlement to automobile and adaptive equipment as well as 
adaptive housing.  Entitlement to special monthly 
compensation based on spasticity and motor function loss of 
the lower extremities due to disseminated sclerosis was also 
granted effective June 1990.  

In September 2002, the veteran attended a group orientation 
concerning Chapter 31 vocational rehabilitation benefits.  
Thereafter, he was given an appointment for an initial 
evaluation with a VR&C officer.  

At this counseling session, the veteran's background was 
explored.  The veteran was 58 years old.  The veteran 
graduated from Notre Dame University with a degree in 
Business Management in 1966.  He subsequently attended the 
University of Missouri and obtained a Masters in Business 
Administration in Management in 1967.  These degrees were 
obtained before he was separated from service.  The veteran 
discussed his employment since 1980.  The VR&C officer 
reported that the veteran had held 4 different positions 
since 1980 as a civil servant with the Air Force and was 
currently employed as a quality assurance analyst.  He was 
employed full-time and was telecommuting two days per week.  
The veteran related that his current position involved 
facilitating the training of persons involved in quality 
assurance programs.  During the period of 1996 to 1998, he 
worked as a quality assurance supervisor.  He was responsible 
to supervising the certification of contract compliance.  
Prior to that time, he worked as a configuration management 
specialist focusing on the shuttle and space program.  He 
began working with the Air Force as a personnel administrator 
responsible for staffing, interviewing, employee, and 
employer relations.  

With regard to his disabilities, the veteran indicated that 
he takes multiple medication per day to deal with his 
multiple disabilities.  He explained that he felt that his 
physical condition was slowly deteriorating although he did 
not foresee terminating his employment in the near future.  
He was able to maintain a full-time workload.  It was noted 
that the veteran used a wheelchair and an electric scooter 
because he was unable to ambulate.  His car had been adapted 
to his needs.  The veteran did not have fine motor control in 
his hands/fingers.  His handwriting was difficult to decipher 
and became worse with fatigue.  The veteran has aphonia which 
makes it difficult for him to be understood.  

The VR&C officer determined that the veteran was not eligible 
for Chapter 31 vocational rehabilitation as he was currently 
suitably and gainfully employed and had no intention of 
terminating his employment situation within the foreseeable 
future.  It was noted that the veteran was truly an exemplary 
person who appeared to maximize his abilities and minimize 
his disabilities.  He had experienced a consistent, stable, 
and productive employment situation since the 1970's.  The 
veteran applied for Chapter 31 benefits in order to study for 
a law degree.  However, it was determined that the veteran 
had overcome the effects of the impairments of employability 
posed by his service-connected disabilities.  

The veteran appealed that determination.  In written 
correspondence of record, he maintains that he has not 
overcome the effects of the impairments of employability 
posed by his service-connected disabilities.  The veteran 
pointed out that his work history was not stable and he did 
foresee terminating his employment.  With regard to his work 
history, he had been employed as a civil servant and his 
employee status as a disabled veteran/person had afforded him 
protection.  Nevertheless, he had been reassigned multiple 
times.  In addition, his jobs had changed due to reductions 
in force (RIFs).  He had also been unable to perform certain 
job functions due to his physical limitations.  He asserted 
that the amount of his current income should not be a factor 
in VA's decision, rather, the limitations on employment due 
to his service-connected disabilities should be controlling.  
He stated that his current level of severity which is nothing 
less than severe is further deteriorating.  He cannot perform 
his full range of his job duties and responsibilities.  He 
maintains that Chapter 31 would allow him to study to change 
jobs to better suit his deteriorating condition.  

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2), in pertinent part, 
a person shall be entitled to a rehabilitation program under 
the terms and conditions of this chapter if the person is a 
veteran who has a service-connected disability that is rated 
20 percent disabling or more which was incurred or aggravated 
in service on or after September 16, 1940, and that he/she is 
determined by the Secretary to be in need of rehabilitation 
because of an employment handicap.  Thus, with regard to 
basic entitlement for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, the veteran 
has met the requirement of having a service-connected 
disability which is rated at 20 percent or more which was 
incurred in or aggravated in service on or after September 
16, 1940.

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102.  An 
employment handicap is defined as an impairment resulting in 
substantial part from a disability described in section 
3101(1)(A) of this title, of the veteran's ability to prepare 
for, obtain, or retain employment consistent with his/her 
abilities, aptitudes, and interests.  38 U.S.C.A § 3101.  
Impairment is defined by VA regulation as restrictions on 
employability caused by disabilities, negative attitude 
toward the disabled, deficiencies in education and training, 
and other pertinent factors.  38 C.F.R. § 21.51(c)(1).  An 
employment handicap which entitles the veteran to assistance 
under the Chapter 31 program exists when all of the following 
conditions are met: (i) the veteran has an impairment of 
employability; this includes veterans who are qualified for 
suitable employment, but do not obtain or retain such 
employment for reasons not within their control; (ii) the 
veteran's service-connected disability materially contributes 
to the impairment of employability (as noted, in this case, 
the veteran need only show that his disabilities in sum 
materially contributed to the impairment of employability); 
(iii) the veteran has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(1). 

An employment handicap does not exist when any of the 
following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2).

Fundamentally, the Board stresses that under the pertinent 
laws and regulations, an employment handicap due to the 
veteran's overall disability must exist in order to receive 
Chapter 31 educational benefits.  

The veteran's level of disability is total and permanent.  
His combined rating is 100 percent.  There is no question 
that he has an impairment of employability due to his 
service-connected disabilities and that his service-connected 
disabilities materially contribute to the impairment of 
employability.  He has loss of use of his lower extremities, 
no fine motor control in his hands/fingers, and is losing his 
ability to communicate with his voice.  Competent evidence 
shows that he has been advised to speak no more than a half 
an hour per day.  

Rather, it has been determined that the veteran has overcome 
the effects of the impairment of employability through 
employment in an occupation consistent with his or her 
pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.

The Board has reviewed the veteran's past employment history.  
The veteran has in fact been gainfully employed for many 
years as a civil servant for the Air Force.  However, the 
supporting documentation submitted by the veteran confirms 
that he has been reassigned and subject to RIFs on multiple 
occasions.  He did not always meet the job qualifications for 
proposed new positions due to his disabilities.  He basically 
had to take positions which he was qualified for and which 
could accommodate his disabilities; these positions were not 
of his choice.  These positions were not necessarily based on 
his interests.  He is no longer a supervisor as he was for 
many years.  The available job descriptions for supervisors 
indicate the need for verbal and physical skills which he no 
longer possesses.  He is now a quality assurance analyst.  
The veteran did not agree with the most recent RIF which 
resulted in his being placed in this position and indicated 
such on the receipt of his notice of the RIF action.  This 
was out of his control, however.  He was placed in what was 
considered a suitable job for his qualifications and which 
was available at the time.  

The veteran maintains that his current position is not suited 
to his pattern of abilities, aptitudes and interests.  The 
veteran indicated that he needs to take excessive sick leave.  
This is a credible statement given the severity level of his 
disabilities.  The veteran maintains that he is required to 
possess certification for his job, but he cannot because he 
cannot travel to attend the needed training.  This is also 
credible in view of his disabilities.  He states that his 
disability level is deteriorating.  This statement is also 
credible and supported by the competent evidence.  His 
physical abilities are extremely limited given his loss of 
use of his lower extremities and his lack of fine motor 
functioning in the upper extremities.  He can barely 
communicate verbally.  The veteran believes that he will be 
forced to retire soon from his current position given his 
limitations.  The veteran lives with an extreme level of 
disability and realizes when his functioning is diminishing.  
The veteran expressed that his interest lies in a different 
employment area.  

In light of the foregoing, the Board finds that the veteran 
had been suitably employed in the past, however, due to the 
deterioration of his service-connected disabilities 
compounded by multiple job reassignments, the veteran has not 
overcome the effects of the impairment of employability since 
his employment is no longer in an occupation consistent with 
his pattern of abilities, aptitudes and interests.  Although 
he is currently is maintaining employment, it is through 
struggle and will not be deemed successful at this point in 
time due to that fact.  The Board has found credible the 
veteran's statements that his current work requirements have 
come to a point that they are beyond his reasonable 
capabilities due to his disabilities.  Moreover, his 
interests have also changed.  He is interested in exploring 
the field of law to accommodate his physical limitations.  
The veteran expresses a desire to redirect his prior 
experiences to the law field.  The veteran had not been 
trained in the law field when he submitted his application.  
38 C.F.R. § 21.51(c)(4); (e) (2), (3); (f)(1)(iii).

Thus, the veteran has not overcome the effects of his 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(2).  In light 
of the foregoing, the Board concludes that the veteran's 
disabilities caused an impairment in the veteran's ability to 
prepare for, obtain and retain employment consistent with his 
abilities, aptitudes, and interests.  As such, an employment 
handicap has been demonstrated as contemplated under 38 
U.S.C.A. § 3102 and 38 C.F.R. § 21.51.

However, the Board must point out that when the veteran 
initially applied for Chapter 31 benefits, it had been well 
over 12 years since he was notified that he had a service-
connected disability.  In a May 1971 rating decision, service 
connection was granted for disseminated sclerosis and a 70 
percent rating was assigned.  The veteran was notified of 
this decision on June 3, 1971.  He applied for Chapter 31 
benefits in 2002, over 30 years later.  

The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notified the veteran of the existence of 
a compensable service-connected disability.  38 U.S.C.A. § 
3103(b)(3); 38 C.F.R. § 21.42(a).  In this case, the 12-year 
period expired in June 1983.  After the expiration of his 
basic period of eligibility, 38 U.S.C.A. § 3103(c) permits a 
veteran to obtain Chapter 31 benefits after the basic 12-year 
statutory period of eligibility in certain circumstances.  In 
any event, a serious employment handicap is required.  38 
U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.

With regard to whether a serious employment handicap exists, 
38 U.S.C.A. § 3103(c) permits a veteran to obtain Chapter 31 
benefits after the basic 12-year statutory period of 
eligibility provided by 38 U.S.C.A. § 3103(a) has expired if, 
on the basis of the veteran's particular employment handicap 
and need for vocational rehabilitation training, it is 
determined that (1) the veteran has a "serious employment 
handicap" and has not been previously rehabilitated to the 
point of employability, or (2) has a serious employment 
handicap, has been previously rehabilitated to the point of 
employability and the veteran can meet one of the other 
stated conditions.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  
The term "rehabilitated to the point of employability" means 
that the veteran is employable in an occupation for which a 
vocational rehabilitation program has been provided under 
this program.  The veteran has never been "rehabilitated" 
under the Chapter 31 program.  

"Serious employment handicap" is defined as the significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of the 
veteran's ability to obtain or maintain employment consistent 
with his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(7).  Pursuant to 38 C.F.R. § 21.52(c), a veteran has a 
serious employment handicap if he or she has: (1) a 
neuropsychiatric service-connected disability rated at 30 
percent or more disabling; or (2) any other service-connected 
disability rated at 50 percent or more disabling.  

The veteran's combined service-connected disability is 100 
percent.  Thus, the veteran meets that criteria.  

In sum, the veteran satisfies the requirements for a "serious 
employment handicap," based on his service-connected 
disabilities.  As such, and as he has not previously been 
rehabilitated to the point of employability (as that term is 
defined), an extension beyond the basic 12-year period of 
eligibility for Chapter 31 vocational rehabilitation benefits 
is warranted.  


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
granted.

Entitlement to an extension beyond the period of basic 
eligibility for a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, is 
granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



